Citation Nr: 1048198	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty in the United States Navy from May 
1944 to March 1946.  He passed away in March 2007; at the time of 
his death, he was not in receipt of VA compensation benefits.  
The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Immediately following World War II, the Veteran was onboard a 
United States warship that was present in the Nagasaki and 
Hiroshima areas of the Empire of Japan.

2.  Prior to his death, the Veteran was diagnosed as suffering 
from cancer of the lung, which is a presumptive disability.

3.  The Veteran died in March 2007; the Certificate of Death 
listed the cause of the Veteran's death to be lung cancer.  


CONCLUSIONS OF LAW

A disability incurred in or aggravated by service, or which may 
be presumed service connected, did proximately cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant should provide in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with these issues given the favorable nature 
of the Board's decision with regard to the issue of service 
connection for the cause of the Veteran's death and the granting 
of dependency and indemnity compensation (DIC) benefits.

The record indicates that the Veteran was in the United States 
Navy during and after World War II.  He was assigned to the USS 
Biloxi (CL-80).  After the ending of the hostilities, the USS 
Biloxi proceeded to Nagasaki and the waters offshore of 
Hiroshima.  While ported in Nagasaki, the USS Biloxi assisted in 
the evacuation of prisoners-of-war and it was also a witness to 
the damage caused by the atomic bomb that had been dropped on 
Nagasaki.  At the end of 1945, the USS Biloxi steamed back to 
CONUS.  The Veteran was subsequently discharged from the Navy in 
March 1946.  

Sixty-one years later, the Veteran passed away.  Per the 
Certificate of Death, the Veteran died as a result of cancer of 
the lungs.  Chronic lymphocytic leukemia was listed as a 
significant factor contributing to his death.  An autopsy was not 
performed.  At the time of his death, the Veteran was not in 
receipt of VA compensation or pension benefits nor did he have a 
claim before the VA.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2010).  The appellant will be 
entitled to service connection for the cause of death if it is 
shown that the service-connected disabilities contributed 
substantially or materially to cause death; that they combined to 
cause death; or that they aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  
However, service-connected disabilities of a static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions will not be held to have 
contributed to death resulting primarily from some other cause.  
38 C.F.R. § 3.312(c)(2) (2010).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that death 
would have resulted regardless of the 
existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause of 
death where that condition has had a 
"material influence in accelerating death" 
because it "affected a vital organ and was 
of itself progressive or debilitating [in] 
nature".  

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of a Veteran's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Presumptive service connection can also be established for on the 
basis of exposure to certain toxins, chemicals, or radiation.  
Some specific types of cancer warrant service connection if a 
veteran qualifies as a "radiation-exposed veteran."  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010).  
Also "radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (2010).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2010).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311 
(2010).  Finally, the veteran is entitled to service connection 
if he can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) 
(2010).  The record reflects that the Veteran was involved in the 
occupation of Hiroshima or Nagasaki, the Empire of Japan "during 
the period beginning on August 6, 1945 and ending on July 1, 
1946".  38 C.F.R. § 3.309(d)(3)(2010).  In previously 
adjudicated actions, the VA, along with the Defense Special 
Weapons Agency, has acknowledged that the Veteran was in a 
location, during a specific time, where he was exposed to less 
than 1 rem of ionizing radiation as a result of the atomic 
bombing of Nagasaki and Hiroshima.  As such, the Veteran is 
considered a "radiation exposed veteran" within the meaning of 
the applicable regulations.

As previously reported, the Veteran died as a result of cancer of 
the lung.  Diseases presumptively service connected for 
radiation-exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) (2010) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), cancer of the salivary 
glands, cancer of the urinary tract; bronchiolo-alveolar 
carcinoma; cancer of the bone; cancer of the brain; cancer of the 
colon; cancer of the lung; and cancer of the ovary.  The 
Veteran's cause of death, that of lung cancer, is a presumptive 
disease for radiation-exposed veterans.  In other words, the 
presumptive provisions of 38 C.F.R. § 3.309(d) (2010) do apply.  

The Veteran's attending physician indicated the primary cause of 
death was lung cancer.  Although the Veteran had asbestos-related 
lung disease, the evidence is insufficient to rebut the 
presumption that the Veteran's lung cancer was due to radiation 
in service pursuant to 38 C.F.R. § 3.307(d).  Moreover, the 
Veteran filed a claim years before his death asserting that he 
had asbestosis as a result of his duties in the boiler room on 
the USS Biloxi while he was in the Navy.  That claim was denied 
because asbestosis was not shown by the evidence of record in a 
December 1997 rating decision.  However, it is likely that the 
Veteran was exposed to asbestos as a result of those duties.  
Nevertheless, after affording the appellant the benefit-of-the- 
doubt, the Board finds that the Veteran engaged in official 
military duties within 10 miles of the city limits of Nagasaki 
and Hiroshima, the Empire of Japan, which were required to 
support military occupation functions.  Given such finding, it 
follows that the Veteran was involved in the occupation of 
Nagasaki during 1945, and thus, participated in a "radiation-
risk activity" and, accordingly, is a "radiation-exposed 
veteran."  Moreover, in the absence of affirmative evidence of 
an intercurrent cause for cancer of the lung, the criteria for 
service connection for lung cancer, as presumptively due to 
exposure to ionizing radiation, have been met.  The benefit 
sought on appeal is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


